Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 1 of 66




              EXHIBIT A
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 2 of 66




         EXHIBIT A-1
                 Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 3 of 66
                                      Reliability Project Cover Sheet

P.I Name                                                 Customer Affected:           102
Project Name/SSD     girvan 1101 ssd 1861                Forecast Completion Date:    5/15/2016
Location             Igo                                 Forecast Units:              40
Routine Schedule Date                                    Tree Wire: (approximate %)   no
             PI      start date 6/22/15                  Line Miles                   4
             TT      start date 7/22/15                  Concurrent Patrol (yes/no)   no
PS&R Schedule Date (Previous Project)
  TT compl. date ____n/a________________
         # of units _____n/a_______________
Summary of Outage History:
   Date          Species                    Type of Failure (root, branch or trunk)                  Height & DBH
 3/28/2011      gray pine                                   uproot                                      100/23
 7/22/2014      valley oak                                  uproot                                       70/45




general terrain: Rolling hills pasture/agricultural


Local Issues: several ic customers on Zogg mine rd


Agencies: n/a


Safety Issues: narrow roads


CNDDB: Riparian areas


Other Factors:




                                                                           YS Project Cover SheetV. 2.2 11-7-12
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 4 of 66




         EXHIBIT A-2
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 5 of 66
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 6 of 66




         EXHIBIT A-3
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 7 of 66




                                  1861
                                  1861
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 8 of 66




         EXHIBIT A-4
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 9 of 66
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 10 of 66




          EXHIBIT A-5
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 11 of 66
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 12 of 66




          EXHIBIT A-6
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 13 of 66




                                     4191
                                     4191
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 14 of 66




          EXHIBIT A-7
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 15 of 66




                                  4855
                                  4855




                               4191
                               4191
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 16 of 66




          EXHIBIT A-8
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 17 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                  County:         Directions:                                                                      I      ector / Company:
                                                    IGO                     SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                       - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                          Area:                  SRA          Alerts:
North Valley    GIRVAN 1101              1861       101020      110                                                                Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:              Removal #:                     hone:
5/4/2016 1:41:53 PM          Reliability 137636                                                                                   3870621
Comment:
AXS LINE XING .4 MI. N/OF            P2 IN FIELD E/OF RD P8 6S/W OWNER @ END OF RD

                                                                                                                                               | Audit |    Last Edit: 5/17/2016 12:44:24 PM by:
     Tree      Tree Species: Crew:      Priority:   TGR:        Owned By: Height DBH Clearance Prox: Cycle:        Qty:           Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Gray Pine     CA          Routine    No          Private     70     18      99   Inside     Rtn         1          FP-Trim B Y                               5/4/2016 1:42:24 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:            WC Trim:    Completed By:    Invoice:
      1         .7S W/OF P8 S/OF LINES                                      OK              YSNV1000523                8/9/2016    1            FBB                             BB (104)
               Lat/Long:                                        External TreeID:                                                                           Last Edit:
                                                                                                                                               | Audit |
               40.518716667, -122.57194 Google Map!                                                                                                         5/6/2016 by:
               Rx Comment:
                REMOVE LINE SIDE LEAD POOR ATTACHMENT
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 18 of 66




          EXHIBIT A-9
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 19 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                    City:                 County:         Directions:                                                                       I       ctor / Company:
                                                      IGO                   SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                        - CNU
Division:      Circuit: (0103401101) SSD #:          SSD Rte #: Routing #: (none):                         Area:                   SRA          Alerts:
North Valley    GIRVAN 1101              1861         101020    80                                                                  Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:         mer Name/Phone:
5/2/2016 2:54:02 PM          Reliability 137636                                                                                    3870620
Comment:
AXS LINE XING .4 MI. N/OF            P29 TP 2S/E P27 3S/S

                                                                                                                                                | Audit |    Last Edit: 6/7/2016 1:36:36 PM by:
     Tree      Tree Species: Crew:      Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Valley Oak    CA          Routine      No        Private     80     50      99   Inside     Rtn         1           FP-Ov B      Y                             5/2/2016 3:14:03 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         .3S/N/OF P27 XSTMTRIM 2 SKY                                 OK              YSNV1000523                8/22/2016    1            FOB                             BO (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.511716667, -122.568665 Google Map!                                                                                                         5/2/2016 by:
               Rx Comment:
                POS LA
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 20 of 66




          EXHIBIT A-10
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 21 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                    City:                 County:         Directions:                                                                       I      ector / Company:
                                                      IGO                   SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                        - CNU
Division:      Circuit: (0103401101) SSD #:          SSD Rte #: Routing #: (none):                         Area:                   SRA          Alerts:
North Valley    GIRVAN 1101              1861         101020    70                                                                  Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:         mer Name/Phone:
5/2/2016 3:16:37 PM          Reliability 137636                                                                                    3870620
Comment:
AXS LINE XING .4 MI. N/OF            P29 TP 2S/E P26 3S/S

                                                                                                                                                | Audit |    Last Edit: 6/7/2016 1:36:13 PM by:
     Tree      Tree Species: Crew:      Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Valley Oak    CA          Routine      No        Private     100      48    99    Inside    Rtn         1           FP-Ov B      Y                             5/2/2016 3:17:54 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         @P26                                                        OK              YSNV1000523                8/15/2016    1            FOB                             BO (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.511718333, -122.568666667 Google Map!                                                                                                      5/2/2016 by:
               Rx Comment:
                TRIM LONG LIMB ON N/SIDE BACK TO 90 DEG. UNION
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 22 of 66




          EXHIBIT A-11
                                            Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 23 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                  City:                   County:         Directions:                                                                        I       ctor / Company:
                                                   IGO                      SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ZOGG MINE RD                                      - CNU
Division:      Circuit: (0103401101) SSD #:        SSD Rte #: Routing #: (none):                           Area:                    SRA          Alerts:
North Valley    GIRVAN 1101             1861       101020       180                                                                  Yes         AX
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:                Removal #:                        ne:
5/9/2016 10:13:34 AM         Reliability 137636
Comment:
P44 SSD 4191 RDSD N/OF ADD            @ FLGD GATE P45 AP 1S/NE OWNER IN WA STATE

                                                                                                                                                 | Audit |    Last Edit: 6/14/2016 11:27:47 AM by:
     Tree      Tree Species: Crew:     Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:        Qty:             Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Live Oak      CA         Routine    No           Private     65     24      99   Inside     Rtn         1            FP-Major B Y                               6/10/2016 11:20:10 AM
               Comment:                                                    Notification:   Work Request:           WC Date:         WC Qty:      WC Trim:    Completed By:    Invoice:
      1         .3S NE/OF P45 AP E/OF LINES                                 OK              YSNV1000523                8/22/2016     1            FBB                             BB (104)
               Lat/Long:                                        External TreeID:                                                                             Last Edit:
                                                                                                                                                 | Audit |
               40.528438333, -122.556696667 Google Map!                                                                                                       6/10/2016 by:
               Rx Comment:
                ROT/WIND EXPOSURE
     Tree      Tree Species: Crew:     Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:        Qty:             Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Gray Pine     CA         Routine    No           Private     100      42    99    Inside    Rtn         1            FP-Major B Y                               5/9/2016 10       AM
               Comment:                                                    Notification:   Work Request:           WC Date:         WC Qty:      WC Trim:    C mpleted By:    Invoice:
      2         .8S NE/OF P45 AP E/OF LINES                                 OK              YSNV1000523                10/26/2016    1            FBB                             BB (104)
               Lat/Long:                                        External TreeID:                                                                             Last Edit:
                                                                                                                                                 | Audit |
               40.529288333, -122.556578333 Google Map!                                                                                                       5/9/2016 by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 24 of 66




          EXHIBIT A-12
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 25 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                    City:                 County:         Directions:                                                                     I       ctor / Company:
                                                      IGO                   SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                      - CNU
Division:      Circuit: (0103401101) SSD #:          SSD Rte #: Routing #: (none):                         Area:                   SRA        Alerts:
North Valley    GIRVAN 1101              1861         101020    95                                                                  Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #: C     mer Name/Phone:
5/10/2016 8:55:38 AM         Reliability 137636                                                                                    3870620
Comment:
AXS LINE XING .4 MI. N/OF            P29 TP 2S/E P32 3S/N

                                                                                                                                              | Audit |    Last Edit: 5/17/2016 10:49:47 AM by:
     Tree      Tree Species: Crew:      Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:    Wire Conditions: Insp Date:
    Number     Gray Pine     CA          Routine      No        Private     100      23    9    Inside     Rtn         1           FP-Rmv2 B Y                             5/10/2016 8:56:49 AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:           WC Trim:    Completed By:    Invoice:
      1         .2S N/OF P32 80' W/OF LIINES                                OK              YSNV1000523                8/12/2016    1             FBB                          BB (104)
               Lat/Long:                                        External TreeID:                                                                          Last Edit:
                                                                                                                                              | Audit |
               40.52065, -122.562376667 Google Map!                                                                                                        5/10/2016 by:
               Rx Comment:

     Tree      Tree Species: Crew:      Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:    Wire Conditions: Insp Date:
    Number     Valley Oak    CA          Routine      No        Private     85     24      99   Inside     Rtn         2           FP-Ov B    Y                            5/10/2016 9        AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:           WC Trim:    C mpleted By:    Invoice:
      2         5S N/OF P32 W/OF LIINES AVG DBH/HT                          OK              YSNV1000523                8/11/2016    2             FBB                          BB (104)
               Lat/Long:                                        External TreeID:                                                                          Last Edit:
                                                                                                                                              | Audit |
               40.520998333, -122.562173333 Google Map!                                                                                                    5/10/2016 by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 26 of 66




          EXHIBIT A-13
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 27 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                    City:                 County:         Directions:                                                                        I       ctor / Company:
                                                      IGO                   SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                         - CNU
Division:      Circuit: (0103401101) SSD #:          SSD Rte #: Routing #: (none):                         Area:                   SRA          Alerts:
North Valley    GIRVAN 1101              1861         101020    97                                                                  Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:             er Name/Phone:
5/10/2016 9:38:27 AM         Reliability 137636                                                                                    28259833
Comment:
AXS LINE XING .4 MI. N/OF            P29 TP 2S/E P32 3S/N

                                                                                                                                                | Audit |     Last Edit: 5/20/2016 8:02:08 AM by:
     Tree      Tree Species: Crew:      Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:       Wire Conditions: Insp Date:
    Number     Valley Oak    CA          Routine      No        Private     95     35      99   Inside     Rtn         1           FP-Ov B      Y                              5/10/2016 9:38:54 AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:     Completed By:    Invoice:
      1         .7S N/OF P32 X-CREEK W/OF LINES                             OK              YSNV1000523                8/11/2016    1            FOB                              BO (104)
               Lat/Long:                                        External TreeID:                                                                             Last Edit:
                                                                                                                                                | Audit |
               40.521378333, -122.562008333 Google Map!                                                                                                       5/10/2016 by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 28 of 66




          EXHIBIT A-14
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 29 of 66
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 30 of 66




          EXHIBIT A-15
                                            Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 31 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                  City:                   County:         Directions:                                                                     I      ector / Company:
                                                   IGO                      SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ZOGG MINE RD                                   - CNU
Division:      Circuit: (0103401101) SSD #:        SSD Rte #: Routing #: (none):                           Area:                   SRA        Alerts:
North Valley    GIRVAN 1101             1861       101020       200                                                                 Yes       AX
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #: C                 hone:
5/9/2016 11:37:09 AM         Reliability 137636                                                                                    3870777
Comment:
P44 SSD 4191 RDSD N/OF ADD            @ FLGD GATE P43 1S/SW OWNER @

                                                                                                                                              | Audit |    Last Edit: 6/14/2016 11:18:09 AM by:
     Tree      Tree Species: Crew:     Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:    Wire Conditions: Insp Date:         )
    Number     Gray Pine     CA         Routine    No           Private     80     23      99     Inside   Rtn         1           FP-Rmv2 B Y                              5/9/2016 11:38:16 AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:           WC Trim:    Completed By:    Invoice:
      1         .7S/SW OF P43 W/OF LINES FLGD X-FENCE                       OK              YSNV1000523                8/22/2016    1             F2B                          B2 (104)
               Lat/Long:                                        External TreeID:                                                                          Last Edit:
                                                                                                                                              | Audit |
               40.52682, -122.55797 Google Map!                                                                                                            5/18/2016 by:
               Rx Comment:
                LEAN
     Tree      Tree Species: Crew:     Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:    Wire Conditions: Insp Date:
    Number     Gray Pine     CA         Routine    No           Private     70     18           Inside     Rtn         1           FP-Rmv2 B Y                              6/10/2016 1        AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:           WC Trim:    C     eted By:   Invoice:
      2         .8S/SW OF P43 W/OF LINES                                    OK              YSNV1000523                8/22/2016    1             F2B                          B2 (104)
               Lat/Long:                                        External TreeID:                                                                          Last Edit:
                                                                                                                                              | Audit |
               40.526708333, -122.558048333 Google Map!                                                                                                    6/10/2016 by:
               Rx Comment:
                DAMAGE AT BASE FROM FENCE
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 32 of 66




          EXHIBIT A-16
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 33 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                  County:         Directions:                                                                       I      ector / Company:
                                                    IGO                     SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                        - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                          Area:                   SRA          Alerts:
North Valley    GIRVAN 1101             1861        101020      140                                                                 Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:                     hone:
5/6/2016 12:09:50 PM         Reliability 137636                                                                                    3870621
Comment:
AXS LINE XING .4 MI. N/OF            P2 IN FIELD E/OF RD P16 14S/W OWNER @ END OF RD

                                                                                                                                                | Audit |    Last Edit: 6/8/2016 1:28:52 PM by:
     Tree      Tree Species: Crew:      Priority:   TGR:        Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type:   Account:    Wire Conditions: Insp Date:
    Number     Black Oak     CA         Routine     No          Private     70     30      99   Inside     Rtn         1           FS-R3A+Trt Y                               5/6/2016 12:10:53 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         .5S/NW OF F16                                               OK              YSNV1000523                8/10/2016    1            F3C                             C3 (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.51984, -122.576781667 Google Map!                                                                                                          5/6/2016 by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 34 of 66




          EXHIBIT A-17
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 35 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                  County:         Directions:                                                                       I      ector / Company:
                                                    IGO                     SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                        - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                          Area:                   SRA          Alerts:
North Valley    GIRVAN 1101             1861        101020      160                                                                 Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:                     hone:
5/6/2016 12:28:55 PM         Reliability 137636                                                                                    3870621
Comment:
AXS LINE XING .4 MI. N/OF            P2 IN FIELD E/OF RD P18 16S/W OWNER @ END OF RD

                                                                                                                                                | Audit |    Last Edit: 5/17/2016 12:46:45 PM by:
     Tree      Tree Species: Crew:      Priority:   TGR:        Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type:   Account:    Wire Conditions: Insp Date:
    Number     Black Oak     CA         Routine     No          Private     60     12      99   Inside     Rtn         1           FS-R2A+Trt Y                              5/6/2016 12:29:42 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         .2S NW OFP18                                                OK              YSNV1000523                8/10/2016    1            F2C                             C2 (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.521013333, -122.577696667 Google Map!                                                                                                      5/6/2016 by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 36 of 66




          EXHIBIT A-18
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 37 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                  County:         Directions:                                                               I      ector / Company:
                                                    IGO                     SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                          Area:           SRA          Alerts:
North Valley    GIRVAN 1101              1861       101020      100                                                         Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:       Removal #:                   /Phone:
5/3/2016 2:58:38 PM          Reliability 137636
Comment:
AXS LINE XING .4 MI. N/OF            P2 IN FIELD E/OF RD

                                                                                                                                        | Audit |    Last Edit: 5/3/2016 3:35:15 PM by:
     Tree      Tree Species: Crew:      Priority:   TGR:        Owned By: Height DBH Clearance Prox: Cycle: Qty:           Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Gray Pine     CA          Routine    No          Private     80     24      99   Inside     Rtn     1        FP-Ov A     Y                             5/3/2016 3:00:07 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:     WC Trim:    Completed By:    Invoice:
      1         .8S W/OF P2 N/OF LINES                                      OK                                                                                           Not Worked
               Lat/Long:                                        External TreeID:                                                                    Last Edit:
               40.518056667, -122.56593 Google Map!
                                                                                                                                        | Audit |    5/3/2016 by:
               Rx Comment:
                POS LA
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 38 of 66




          EXHIBIT A-19
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 39 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                  County:         Directions:                                                                    I      ector / Company:
                                                    IGO                     SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                     - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                          Area:                  SRA        Alerts:
North Valley    GIRVAN 1101             1861        101020      130                                                                Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:              Removal #: C                 hone:
5/6/2016 11:53:59 AM         Reliability 137636                                                                                   3870621
Comment:
AXS LINE XING .4 MI. N/OF            P2 IN FIELD E/OF RD P14 12S/W OWNER @ END OF RD

                                                                                                                                             | Audit |    Last Edit: 5/17/2016 12:43:25 PM by:
     Tree      Tree Species: Crew:      Priority:   TGR:        Owned By: Height DBH Clearance Prox: Cycle:        Qty:           Trim Type: Account:    Wire Conditions: Insp Date:
    Number     Gray Pine     CA         Routine     No          Private     70     24      99   Inside     Rtn         1          FP-Rmv3 A Y                             5/6/2016 11:54:58 AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:          WC Trim:    Completed By:    Invoice:
      1         .5S W/OF P14 N/OFLINES                                      OK              YSNV1000523                8/9/2016    1             F3A                          A3 (104)
               Lat/Long:                                        External TreeID:                                                                         Last Edit:
                                                                                                                                             | Audit |
               40.51924, -122.576516667 Google Map!                                                                                                       5/6/2016 by:
               Rx Comment:
                MULTIPLE CO-DOMS W/INCLUDED BARK
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 40 of 66




          EXHIBIT A-20
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 41 of 66
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 42 of 66




          EXHIBIT A-21
                                              Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 43 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                    City:                 County:         Directions:                                                                       I       ctor / Company:
                                                     IGO                    SH             W/ON PLACER RD>NW/ON SOUTH FORK RD                                                        - CNU
Division:      Circuit: (0103401101) SSD #:          SSD Rte #: Routing #: (none):                         Area:                  SRA          Alerts:
North Valley    GIRVAN 1101              1861        101020     20                                                                 Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:              Removal #:             er Name/Phone:
5/2/2016 11:08:59 AM         Reliability 137636
Comment:
P0 SSD 1861 RDSD A/F           P2 2S/N

                                                                                                                                               | Audit |     Last Edit: 5/20/2016 7:40:48 AM by:
     Tree      Tree Species: Crew:       Priority:   TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:           Trim Type: Account:       Wire Conditions: Insp Date:
    Number     Valley Oak    CA          Routine     No         Private     80     18      99   Inside     Rtn         1          FP-Ov B      Y                              5/2/2016 11:29:22 AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:            WC Trim:     Completed By:    Invoice:
      1         .6SN/OF P2 W/OF LINES TRIM 2 SKY                            OK              YSNV1000523                8/2/2016    1            FBB                              BB (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                               | Audit |
               40.502761667, -122.569971667 Google Map!                                                                                                      6/7/2016 by:
               Rx Comment:
                FP OV
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 44 of 66




          EXHIBIT A-22
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 45 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                  County:         Directions:                                                                      I      ector / Company:
                                                    IGO                     SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                       - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                          Area:                  SRA          Alerts:
North Valley    GIRVAN 1101             1861        101020      120                                                                Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:              Removal #:                     hone:
5/4/2016 1:48:46 PM          Reliability 137636                                                                                   3870621
Comment:
AXS LINE XING .4 MI. N/OF            P2 IN FIELD E/OF RD P9 7S/W OWNER @ END OF RD

                                                                                                                                               | Audit |    Last Edit: 5/17/2016 12:45:13 PM by:
     Tree      Tree Species: Crew:      Priority:   TGR:        Owned By: Height DBH Clearance Prox: Cycle:        Qty:           Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Gray Pine     CA         Routine     No          Private     80     10      99   Inside     Rtn         1          FP-Trim B Y                               5/4/2016 1:50:58 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:            WC Trim:    Completed By:    Invoice:
      1         .4S W/OF P9 N/OF LINES FLGD IFO                             OK              YSNV1000523                8/9/2016    1            FBB                             BB (104)
               Lat/Long:                                        External TreeID:                                                                           Last Edit:
                                                                                                                                               | Audit |
               40.518836667, -122.572278333 Google Map!                                                                                                     5/4/2016 by:
               Rx Comment:
                REMOVE LINE SIDE LEAD POOR ATTACHMENT
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 46 of 66




          EXHIBIT A-23
                                            Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 47 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                  City:                   County:         Directions:                                                                       I      ector / Company:
                                                   IGO                      SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                        - CNU
Division:      Circuit: (0103401101) SSD #:        SSD Rte #: Routing #: (none):                           Area:                   SRA          Alerts:
North Valley    GIRVAN 1101             1861       101020       60                                                                  Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:         mer Name/Phone:
5/2/2016 1:17:45 PM          Reliability 137636                                                                                    3870620
Comment:
AXS EP RDSD N/OF            P7 TP 2S/E AXS GATE N/OF ADD ON E/SD OF RD OWNER @

                                                                                                                                                | Audit |    Last Edit: 5/17/2016 10:47:27 AM by:
     Tree      Tree Species: Crew:     Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Valley Oak    CA         Routine    No           Private     100      36    99    Inside    Rtn         1           FP-Ov B      Y                            5/2/2016 1:30:28 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         .9S N/OF P7 TP E/OF LINES TRIM 2 SKY                        OK              YSNV1000523                8/22/2016    1            FOB                             BO (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.506345, -122.5703 Google Map!                                                                                                              5/2/2016 by:
               Rx Comment:
                OM/OV
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 48 of 66




          EXHIBIT A-24
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 49 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                   County:         Directions:                                                                  I      ector / Company:
                                                    IGO                      SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                   - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                           Area:           SRA          Alerts:
North Valley    GIRVAN 1101              1861       101020       165                                                         Yes
Insp Date / Time:             Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:       Removal #:         mer Name/Phone:
5/12/2016 12:35:51 PM         Reliability 137636
                                                                                                                                         ???-???-????
Comment:
EP IFO HOUSE END OF DVWY

                                                                                                                                         | Audit |       Last Edit: 5/17/2016 11:56:18 AM by:
     Tree      Tree Species: Crew:      Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle: Qty:           Trim Type: Account:         Wire Conditions: Insp Date:         )
    Number     Gray Pine      LA         Routine    No           Private     80     24      99   Inside     Rtn     1        FP-Ov A     Y                                5/12/2016 12:37:59 PM
               Comment:                                                     Notification:   Work Request:           WC Date: WC Qty:     WC Trim:       Completed By:    Invoice:
      1         .9S S/OF EP                                                  OK                                                                                              Not Worked
               Lat/Long:                                         External TreeID:                                                                       Last Edit:
               40.513971667, -122.572653333 Google Map!
                                                                                                                                         | Audit |       5/12/2016 by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 50 of 66




          EXHIBIT A-25
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 51 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                  County:         Directions:                                                                       I      ector / Company:
                                                    IGO                     SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                        - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                          Area:                   SRA          Alerts:
North Valley    GIRVAN 1101             1861        101020      150                                                                 Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:                     hone:
5/6/2016 12:21:32 PM         Reliability 137636                                                                                    3870621
Comment:
AXS LINE XING .4 MI. N/OF            P2 IN FIELD E/OF RD P17 15S/W OWNER @ END OF RD

                                                                                                                                                | Audit |    Last Edit: 6/8/2016 1:28:34 PM by:
     Tree      Tree Species: Crew:      Priority:   TGR:        Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type:   Account:    Wire Conditions: Insp Date:
    Number     Black Oak     CA         Routine     No          Private     60     20      99   Inside     Rtn         1           FS-R2A+Trt Y                               5/6/2016 12:23:17 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         .6S NW/OF P17                                               OK              YSNV1000523                8/10/2016    1            F2C                             C2 (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.520573333, -122.577588333 Google Map!                                                                                                      5/6/2016 by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 52 of 66




          EXHIBIT A-26
                                            Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 53 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                  City:                   County:         Directions:                                                                       I      ector / Company:
                                                   IGO                      SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ZOGG MINE RD                                     - CNU
Division:      Circuit: (0103401101) SSD #:        SSD Rte #: Routing #: (none):                           Area:                   SRA          Alerts:
North Valley    GIRVAN 1101             1861       101020       190                                                                 Yes         TR
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:                        ne:
5/9/2016 10:49:32 AM         Reliability 137636
Comment:
P44 SSD 4191 RDSD N/OF ADD            @ FLGD GATE P47 3S/NE OWNER IN WA STATE

                                                                                                                                                | Audit |    Last Edit: 6/14/2016 11:26:58 AM by:
     Tree      Tree Species: Crew:     Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Valley Oak    LA         Routine    No           Private     75     25      99   Inside     Rtn         1           FP-Ov A      Y                             5/9/2016 10:52:57 AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         RDSD.3S/NEOF P47                                            OK              YSNV1000523                8/22/2016    1            FOB                             BO (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.530848333, -122.556485 Google Map!                                                                                                         5/9/2016 by:
               Rx Comment:
                TRIM STEM ON SE/SIDE BACK TO LARGE WOOD
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 54 of 66




          EXHIBIT A-27
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 55 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                   County:         Directions:                                                                       I      ector / Company:
                                                    IGO                      SH             W/ON PLACER RD>NW/ON SOUTH FORK RD                                                        - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                           Area:                  SRA          Alerts:
North Valley    GIRVAN 1101              1861       101020       30                                                                 Yes
Insp Date / Time:             Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:              Removal #:             er Name/Phone:
5/2/2016 11:35:57 AM          Reliability 137636
Comment:
P0 SSD 1861 RDSD A/F            P4 IDLE TP 4S/N

                                                                                                                                                | Audit |     Last Edit: 5/20/2016 7:41:27 AM by:
     Tree      Tree Species: Crew:      Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:        Qty:           Trim Type: Account:       Wire Conditions: Insp Date:
    Number     Valley Oak     CA         Routine    No           Private     80     25      99   Inside     Rtn         1          FP-Trim B Y                                 5/2/2016 11:36:57 AM
               Comment:                                                     Notification:   Work Request:           WC Date: WC Qty:            WC Trim:     Completed By:    Invoice:
      1         .2S/N OF P4                                                  OK              YSNV1000523                8/8/2016    1            FAB                              BA (104)
               Lat/Long:                                         External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.503618333, -122.570021667 Google Map!                                                                                                       5/2/2016 by:
               Rx Comment:
                TRIM NORTHERN MOST LIMB BACK TO BIG WOOD
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 56 of 66




          EXHIBIT A-28
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 57 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                    City:                 County:         Directions:                                                                       I      ector / Company:
                                                      IGO                   SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ARCHER RD                                        - CNU
Division:      Circuit: (0103401101) SSD #:          SSD Rte #: Routing #: (none):                         Area:                   SRA          Alerts:
North Valley    GIRVAN 1101              1861         101020    90                                                                  Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:         mer Name/Phone:
5/3/2016 10:49:01 AM         Reliability 137636                                                                                    3870620
Comment:
AXS LINE XING .4 MI. N/OF            P29 TP 2S/E P31 2/SN

                                                                                                                                                | Audit |    Last Edit: 5/16/2016 8:43:10 AM by:
     Tree      Tree Species: Crew:      Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Valley Oak    CA          Routine      No        Private     75     20      99   Inside     Rtn         1           FP-Ov B      Y                             5/3/2016 11:43:23 AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         .5S/N OF P31 E/OF LINES FLGD IFO                            OK              YSNV1000523                8/12/2016    1            FOB                             BO (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.519928333, -122.562916667 Google Map!                                                                                                      5/3/2016 by:
               Rx Comment:
                SNOW LOADER
     Tree      Tree Species: Crew:      Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Valley Oak    CA          Routine      No        Private     80     40      99   Inside     Rtn         1           FP-Ov B      Y                             5/3/2016 11       AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    C   pleted By:   Invoice:
      2         .7S/N OF P31 W/OF LINES                                     OK              YSNV1000523                8/22/2016    1            FOB                             BO (104)
               Lat/Long:                                        External TreeID:                                                                            Last Edit:
                                                                                                                                                | Audit |
               40.520123333, -122.562798333 Google Map!                                                                                                      5/3/2016 by:
               Rx Comment:
                TRIM 2 SKY
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 58 of 66




          EXHIBIT A-29
                                            Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 59 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
                                                   City:                   County:         Directions:                                                             I      ector / Company:
                                                    IGO                     SH             W/ON PLACER RD>NW/ON SOUTH FORK RD.>N/ON ZOGG MINE RD                           - CNU
Division:      Circuit: (0103401101) SSD #:        SSD Rte #: Routing #: (none):                           Area:           SRA        Alerts:
North Valley    GIRVAN 1101             1861        101020      170                                                         Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:       Removal #: Customer Name/Phone:
5/9/2016 9:45:18 AM          Reliability 137636
Comment:
P44 SSD 4191 RDSD N/OF ADD            @ FLGD GATE

                                                                                                                                      | Audit |    Last Edit: 6/9/2016 2:57:30 PM by:
   Tree        Tree Species: Crew:     Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle: Qty:           Trim Type: Account:    Wire Conditions: Insp Date:
  Number       Gray Pine     LA         Routine     No          Private     75     19      99   Inside             1        FP-Rmv2 B Y                             5/9/2016 9:49:35 AM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:   WC Trim:    Completed By:    Invoice:
      1         .5S N/OF P44 W/SD OF RD FLGD IFO                            Contact                                                                                    Not Worked
               Lat/Long:                                        External TreeID:                                                                  Last Edit:
               40.52798, -122.55719 Google Map!
                                                                                                                                      | Audit |    5/9/2016 by:
               Rx Comment:
                LEAN/MULTIPLE BOLE DEFECTS @BASE
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 60 of 66




          EXHIBIT A-30
                   Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 61 of 66
| Search | | Print |
North Valley Division - Distribution (YS - 137636)
Work Request: YSNV1000523
Contractor: Davey Tree- Sent to Contractor.         Order No: 8082293


Date Issued: 6/15/2016 4:03:40 PM
Completed: 8/4/2016 By:
                             ...              Circuit: GIRVAN 1101 - (0103401101)
     1.) 2 FP-R2     2 FP-R2                    8/4/16   By:           r      Invoiced
     2.) 1 FP-R4     1 FP-R4                    8/4/16   By:           r      Invoiced
     3.) 2 FP-R2     2 FP-R2                    8/2/16   By:           r      Invoiced
     4.) 1 FP-R2     1 FP-R2                    8/2/16   By:           r      Invoiced
                             ...              Circuit: GIRVAN 1101 - (0103401101)
     5.) 1 FP-Ov     1 FP-Tr !                  8/2/16   By:           r      Invoiced
                                              Circuit: GIRVAN 1101 - (0103401101)
     6.) 1 FP-Tr     1 FP-Tr                    8/8/16   By:           r      Invoiced
                             ...              Circuit: GIRVAN 1101 - (0103401101)
     7.) 1 FP-Tr     1 FP-Tr !                  8/8/16   By:           r      Invoiced
                     ...                      Circuit: GIRVAN 1101 - (0103401101)
     8.) 1 FP-Ov     1 FP-Ov                   8/22/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
     9.) 1 FP-Ov     1 FP-Ov                   8/15/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    10.) 1 FP-Ov     1 FP-Ov                   8/22/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    11.) 1 FP-Ov     1 FP-Ov           (OT)    8/12/16   By:           r      Invoiced
    12.) 1 FP-Ov     1 FP-Ov                   8/22/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    13.) 1 FP-R2     1 FP-Tr ! (OT)            8/12/16   By:           r      Invoiced
    14.) 2 FP-Ov     2 FP-Tr !                 8/11/16   By:           r      Invoiced
                     ...                      Circuit: GIRVAN 1101 - (0103401101)
    15.) 1 FP-Ov     1 FP-Ov                   8/11/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    16.) 1 FP-Tr     1 FP-Tr !                  8/9/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    17.) 1 FP-Tr     1 FP-Tr !                  8/9/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    18.) 1 FP-R3     1 FP-R3                    8/9/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    19.) 1 FP-R3     1 FP-R3                   8/10/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    20.) 1 FP-R2     1 FP-R2                   8/10/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    21.) 1 FP-R2     1 FP-R2                   8/10/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    22.) 1 FP-Tr     1 FP-Tr                   8/22/16   By:           r      Invoiced
    23.) 1 FP-Tr     1 FP-Tr                  10/26/16 By:             r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    24.) 1 FP-Ov     1 FP-Ov !                 8/22/16   By:           r      Invoiced
                           ...                Circuit: GIRVAN 1101 - (0103401101)
    25.) 1 FP-R2     1 FP-R2                   8/22/16   By:           r      Invoiced
    26.) 1 FP-R2     1 FP-R2                   8/22/16   By:           r      Invoiced
                                              Circuit: GIRVAN 1101 - (0103401101)
    27.) - Added -   1 FP-Tr       !            8/9/16   By:           r      Invoiced
    28.) - Added -   5 FP-Tr       !           8/15/16   By:           r      Invoiced
    29.) - Added -   2 FP-Tr       !            8/8/16   By:           r      Invoiced
                 Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 62 of 66
Units Assigned: 29.0
Units Completed: 37.0 - ( 127.6% )


 ! - Indicates that some of the work completed is different than what was assigned.
 r - Revised. Record has been billed and then updated by contractor.


    PG&E Vegetation Management - VMS Database.
This Report was created on: 3/2/2021 9:04:54 AM.
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 63 of 66




          EXHIBIT A-31
                                             Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 64 of 66
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                  City:                   County:         Directions:                                                                  I      ector / Company:
                                                   IGO                      SH             W/ON PLACER RD>NW/ON SOUTH FORK RD                                                   - CNU
Division:      Circuit: (0103401101) SSD #:        SSD Rte #: Routing #: (none):                           Area:              SRA          Alerts:
North Valley    GIRVAN 1101              1861      101020       50                                                             Yes
Insp Date / Time:            Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:          Removal #:         mer Name/Phone:
5/2/2016 12:00:41 PM         Reliability 137636                                                                               3870620
Comment:
P0 SSD 1861 RDSD A/F          3 P6 6S/N OWNER @

                                                                                                                                           | Audit |    Last Edit: 7/21/2016 2:02:55 PM by:
     Tree      Tree Species: Crew:     Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:        Qty:       Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Valley Oak    CA          Routine   No           Private     90     22      99   Inside     Rtn     1          FP-Ov B      Y                             5/2/2016 12:01:24 PM
               Comment:                                                    Notification:   Work Request:           WC Date: WC Qty:        WC Trim:    Completed By:    Invoice:
      1         .1S N/OF P6 E/OF LINES                                      OK              YSNV1000531            8/8/2016    1            FOB                             BO (104)
               Lat/Long:                                        External TreeID:                                                                       Last Edit:
                                                                                                                                           | Audit |
               40.50509, -122.570073333 Google Map!                                                                                                     7/21/2016 2:02:55 PM by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 65 of 66




          EXHIBIT A-32
                  Case 3:14-cr-00175-WHA Document 1354-1 Filed 03/22/21 Page 66 of 66
| Search | | Print |
North Valley Division - Distribution (YS - 137636)
Work Request: YSNV1000531
Contractor: Davey Tree- Sent to Contractor.   Order No: 8082293


Date Issued: 7/27/2016 3:19:31 PM
Completed: 8/8/2016 By:
                               Circuit: GIRVAN 1101 - (0103401101)
    1.) 1 FP-Ov   1 FP-Ov      8/8/16 By:             r      Invoiced

 Units Assigned: 1.0
 Units Completed: 1.0 - ( 100.0% )



 ! - Indicates that some of the work completed is different than what was assigned.
 r - Revised. Record has been billed and then updated by contractor.


    PG&E Vegetation Management - VMS Database.
This Report was created on: 3/2/2021 9:06:13 AM.
